EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Paul Denk, Reg. # 22,598 on 19-October-21.
The application has been amended as follows: 
Claim 25 (Currently Amended):  A wireless communication safety break device for a dispenser for dispensing of fuel to a vehicle at a station, comprising: 
an upper safety break portion having a fuel inlet, and an upper portion check valve, an upper portion communications device, and an upper contact point or switch, wherein said upper portion communication device is encased within the upper safety break portion;
a lower safety break portion having a fuel outlet, a lower portion check valve, a lower portion contact point or switch, and a locator device, wherein said locator device is a nano GPS module, and is encased within the lower safety break portion;
a shut-off switch provided in the dispenser; and  
dispensing nozzle that is operatively associated with the dispenser
a microcontroller operatively associated with the upper portion communications device, said microcontroller including software programmed to stop a gasoline dispensing transaction instantly, and to signal [[a]]the shut-off switch to stop [[the]] flow of fuel from the dispenser, when a driver has inadvertently driven off with the fuel dispensing nozzle still located within [[the]]a fill pipe of the vehicle causing the upper safety break portion and lower safety break portion to separate; and 
wherein said lower safety break portion incorporating said locator deviceto transmit a signal to the station as to the location of the separated [[nozzle]] lower safety break portion due to the driver inadvertently having driven off with the nozzle still located within the fill pipe 

Claim 26 (Currently Amended):  [[A]]The wireless communication safety break device of claim 25 wherein the locator device [[is]]comprises a wireless communication device capable of sending a signal indicative of a position of said locator device.

Claim 27 (Canceled)  

Claim 28 (Currently Amended):  [[A]]The wireless communication safety break device of claim [[27]] 25 wherein the upper portion communications device is a wireless communication device capable of sending a signal.

Claim 29 (Currently Amended):  [[A]]The wireless communication safety break device of claim 28 wherein the locator device [[is]]comprises a wireless communications device capable of sending a signal indicative of a position of said locator device.

Claim 30 (Canceled)  

Claim 31 (Currently Amended):  [[A]]The wireless communication safety break device of claim [[30]]29 wherein when the upper safety break portion separates from the lower safety break portion said upper portion communications device sends a signal.

Claim 32 (Currently Amended):  A wireless communication safety break device of claim 31 wherein the shut-off switch is one of a flapper switch or proximity sensor provided in the dispenser, and a fuel supply valve is provided in combination with the fuel dispenser, [[which]] wherein, when the safety break device inadvertently separates, the safety break device transmits a signal to the fuel supply valve to shut off the delivery of fuel from the fuel dispenser.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 No discovered prior art reference anticipates each and every limitation or feature of independent claim 25 as amended.
 The most relevant prior art is:
Cornett (US2016/0229680 A1): Cornett discloses a breakaway coupling device for a fuel dispenser with a breakaway coupler which incorporates a sensor to determine whether first and second body members are connected together, and communication electronics for communication with an external control system.  Cornett does not, however, disclose:
(a) a locator device (specifically a nano GPS device in the breakaway (lower) portion,
(b) discloses fuel control valves, but not specifically that a controller controls a valve to stop flow when a separation occurs,
Wilson (US 2017/0073211 A1): Wilson discloses a system and smart fuel nozzle for vehicle fueling, and particularly that the smart nozzle may comprise a GPS receiver for monitoring nozzle location.
Wigard (US2013/0146700 A1): Wigard discloses an aerial hose dispensing system, wherein hose segments may be identified by associated RFID tags and tracked using a GPS system, the deployed hose locations maintained in a database and/or displayed on a map.
DiRienzo (US 4,498,606): DiRienzo discloses an emergency fuel flow shut-off device for a fuel dispenser, and particularly that on separation of a delivery hose from a dispenser, that a solenoid activated flow valve is controlled to shut off fuel flow.
Ralphs (US 2018/0373209 A1): Ralphs discloses control systems and devices for utility delivery subsystems, and particularly the use of a Hornet Nano GPS device available from OriginGPS.
Individual limitations of claim 25 may be taught or suggested by these or other discovered and cited prior art, but a reasonable combination of these references, teaching the entire aggregation of features recited cannot be made with proper aggregation, and in particular the use of a nano GPS device placed in a breakaway section of a fuel dispenser, the section comprising a dispensing nozzle, for the purpose of tracking the section after a breakaway event occurs.  These features in combination with other limitations recited in the claim would not be obvious over known prior art, and therefore claim 25 is allowed.
Claims 26, 28, 29, 31 and 32 are allowable, at least because they depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R BURGDORF/Primary Examiner, AU2684